Exhibit 99.1 NISSAN AUTO RECEIVABLES 2010-A OWNER TRUST Monthly Servicer's Certificate for the month ofMay 2013  Collection Period May-13 30/360 Days 30 Collection Period Start 1-May-13 Distribution Date 17-Jun-13 Actual/360 Days 33 Collection Period End 31-May-13 Prior Month Settlement Date 15-May-13 Current Month Settlement Date 17-Jun-13 Coupon Rate Initial Balance Beginning Balance Ending Balance Pool Factor Total Portfolio Yield Supplement Overcollaterization Total Adjusted Portfolio Total Adjusted Securities Class A-1 Notes % Class A-2 Notes % Class A-3 Notes % Class A-4 Notes % Certificates % Principal Payment Interest Payment Principal per $1000 Face Amount Interest per $1000 Face Amount Class A-1 Notes - - Class A-2 Notes - - Class A-3 Notes Class A-4 Notes - Certificates - - Total Securities I. COLLECTIONS Interest: Interest Collections Repurchased Loan Proceeds Related to Interest Total Interest Collections Principal: Principal Collections Repurchased Loan Proceeds Related to Principal Total Principal Collections Recoveries of Defaulted Receivables Servicer Advances Interest Rate Swap Receipts Total Collections II. COLLATERAL POOL BALANCE DATA Number Amount Adjusted Pool Balance - Beginning of Period Total Principal Payment Page 5 of 8 Exhibit 99.1 NISSAN AUTO RECEIVABLES 2010-A OWNER TRUST Monthly Servicer's Certificate for the month ofMay 2013  III. DISTRIBUTIONS Total Collections Reserve Account Draw Total Available for Distribution 1. Interest Rate Swap Payments 2. Reimbursement of Advance 3. Servicing Fee: Servicing Fee Due Servicing Fee Paid Servicing Fee Shortfall 4. Interest: Class A-1 Notes Monthly Interest Class A-1 Notes Interest Carryover Shortfall Class A-1 Notes Interest on Interest Carryover Shortfall Class A-1 Notes Monthly Interest Distributable Amount Class A-1 Notes Monthly Interest Paid Change in Class A-1 Notes Interest Carryover Shortfall Class A-2 Notes Monthly Interest Class A-2 Notes Interest Carryover Shortfall Class A-2 Notes Interest on Interest Carryover Shortfall Class A-2 Notes Monthly Interest Distributable Amount Class A-2 Notes Monthly Interest Paid Change in Class A-2 Notes Interest Carryover Shortfall Class A-3 Notes Monthly Interest Class A-3 Notes Interest Carryover Shortfall Class A-3 Notes Interest on Interest Carryover Shortfall Class A-3 Notes Monthly Interest Distributable Amount Class A-3 Notes Monthly Interest Paid Change in Class A-3 Notes Interest Carryover Shortfall Class A-4 Notes Monthly Interest Class A-4 Notes Interest Carryover Shortfall Class A-4 Notes Interest on Interest Carryover Shortfall Class A-4 Notes Monthly Interest Distributable Amount Class A-4 Notes Monthly Interest Paid Change in Class A-4 Notes Interest Carryover Shortfall Page 6 of 8 Exhibit 99.1 NISSAN AUTO RECEIVABLES 2010-A OWNER TRUST Monthly Servicer's Certificate for the month ofMay 2013  Total Note Monthly Interest Total Note Monthly Interest Due Total Note Monthly Interest Paid Total Note Interest Carryover Shortfall Change in Total Note Interest Carryover Shortfall Total Available for Principal Distribution 5. Total Monthly Principal Paid on the Notes Total Noteholders' Principal Carryover Shortfall Total Noteholders' Principal Distributable Amount Change in Total Noteholders' Principal Carryover Shortfall 6. Total Monthly Principal Paid on the Certificates Total Certificateholders' Principal Carryover Shortfall Total Certificateholders' Principal Distributable Amount Change in Total Certificateholders' Principal Carryover Shortfall Remaining Available Collections Deposit from Remaining Available Collections to fund Reserve Account Remaining Available Collections Released to Seller V. RESERVE ACCOUNT Initial Reserve Account Amount Required Reserve Account Amount Beginning Reserve Account Balance Draws to Cover Shortfalls Deposit of Remaining Available Collections Ending Reserve Account Balance Required Reserve Account Amount for Next Period VI. POOL STATISTICS Weighted Average Coupon % Weighted Average Remaining Maturity Principal Recoveries of Defaulted Receivables Principal on Defaulted Receivables Pool Balance at Beginning of Collection Period Net Loss Ratio -0.38 % Net Loss Ratio for Second Preceding Collection Period -0.46 % Net Loss Ratio for Preceding Collection Period -0.13 % Net Loss Ratio for Current Collection Period -0.38 % Average Net Loss Ratio -0.32 % Cumulative Net Losses for all Periods Page 7 of 8 Exhibit 99.1 NISSAN AUTO RECEIVABLES 2010-A OWNER TRUST Monthly Servicer's Certificate for the month ofMay 2013  Delinquent Receivables: Amount Number 31-60 Days Delinquent 61-90 Days Delinquent 92 91-120 Days Delinquent 13 Total Delinquent Receivables: 60+ Days Delinquencies as Percentage of Receivables % % Delinquency Ratio for Second Preceding Collection Period % Delinquency Ratio for Preceding Collection Period % Delinquency Ratio for Current Collection Period % Average Delinquency Ratio % VII. STATEMENTS TO NOTEHOLDERS 1. The amount of the currency Swap Payments and the currency Swap Termination Payments, if any, due to the currency Swap Counterparty under the currency Swap Agreement. NO 2. Has there been a material change in practices with respect to charge- offs, collection and management of delinquent Receivables, and the effect of any grace period, re-aging, re-structuring, partial payments or other practices on delinquency and loss experience? NO 3. Have there been any material modifications, extensions or waivers to Receivables terms, fees, penalties or payments during the Collection Period? NO 4. Have there been any material breaches of representations, warranties or covenants contained in the Receivables? NO 5. Has there been an issuance of notes or other securities backed by the Receivables? NO 6. Has there been a material change in the underwriting, origination or acquisition of Receivables? NO Page 8of 8
